



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Zeisig, 2016 ONCA 845

DATE: 20161110

DOCKET: C59088

Feldman, Gillese and Benotto JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Jessica Zeisig

Appellant

Margaret Bojanowska, duty counsel

Kevin Wilson, for the respondent

Heard: November 1, 2016

On appeal from the conviction entered on December 2, 2013
    and the sentence imposed on June 25, 2014 by Justice E.R. Tzimas of the Superior
    Court of Justice, sitting with a jury.

ENDORSEMENT

[1]

The appellant was convicted of importing cocaine
    and sentenced to 4.5 years imprisonment, including credit for pre-sentence
    custody. She appeals her conviction and sentence.

[2]

The appellant was a 19 year old girl when she
    arrived at Pearson airport on a flight from St. Lucia. Security officers found
    nearly 2 kg of cocaine in the luggage accompanying her. She told the officers
    she did not know that there was cocaine in her luggage.
She said that
    she had been
offered an all-expense-paid trip to St. Lucia
    plus $1,000 in return for bringing back diamonds. The issue at trial was
    whether she had knowledge of the cocaine or was willfully blind as to the fact
    that it was in her luggage.

[3]

The appellant submits that the trial judges
    charge to the jury was flawed in three ways: (1) with respect to out of court
    statements of the appellant; (2) the
W.(D.)
instruction; and (3) with
    respect to the appellants criminal record.

[4]

The out of court statements of the appellant
    relate to the testimony of the three security officers. In her charge to the
    jury,   the trial judge said:

Unless you decide that [the appellant] made a
    particular remark or statement, you must not consider it in deciding this case.
    Some or all of the statements may help
or harm
[the appellant] in her
    defence. You must consider those remarks that may help
or harm
[the
    appellant] along with all the other evidence, unless you are satisfied that she
    did not make them. In other words, you must consider all the remarks that might
    help
or harm
[the appellant] even if you cannot decide whether she
    said them. [Emphasis added.]

[5]

Two issues are raised with respect to this
    portion of the charge. First the words or harm should not have been added. They
    do not appear in the draft charge shown to counsel during the pre-charge
    conference. Second, the charge did not make it clear that exculpatory evidence
    does not have to be believed to be a source of reasonable doubt. As this court
    stated in
R. v. Bucik
, 2011 ONCA 546, 283 O.A.C. 161, at para 33:

An instruction to the jury to the effect that
    exculpatory evidence can be the source of reasonable doubt even if not
    affirmatively believed is particularly important because it is arguably not the
    kind of common sense reasoning that jurors would apply in making credibility
    assessments in their day-to-day lives.

[6]

We note that in Watts
Manual of Criminal
    Jury Instructions
(2
nd
Ed.)  the charge is as follows:

Some or all of the statement(s) may help [the
    accused] in his/her defence. You must consider those remarks that may help [the
    accused], along with all of the other evidence,
even if you do not believe
    them
, unless you are satisfied that s/he did not make them. In other
    words, you must consider all the remarks that might help [the accused] even if
    you cannot decide whether s/he said them, or
whether you believe them
.
    [Emphasis added.]

[7]

While the Crown concedes that the inclusion by
    the trial judge of the words or harm was an error, we have been shown no
    statements by the appellant that could have been affected by the error.

[8]

Moreover, any potential for juror
    misunderstanding would have been corrected by the trial judges
W.(D.)
charge as follows:

When considering [the appellants ] evidence,
    if you believe [the appellants] evidence that she  did not know that she was
    bringing in a controlled substance and that she thought she was bringing
    diamonds, then you must find her not guilty. Even if you do not believe [the
    appellant] when she says that she did not know she was bringing back a
    controlled substance, it  leaves you with a reasonable doubt about her guilt,
    you must find her not guilty of that offence.

[9]

The appellant further submits that the
W.(D.)
charge quoted above was defective in that it did not address willful blindness.
    We do not accept this submission. The trial judge instructed the jury that
    knowledge can be either actual or imputed. She thoroughly instructed the jury
    about willful blindness as a means to impute knowledge. The jury would have
    understood that when she referred to knowledge, it included willful
    blindness.

[10]

The appellant had a conviction for impaired
    driving. The trial judge gave the usual instruction about the use of the
    appellants criminal record and said this:

Convictions involving dishonesty may be more
    important than others in deciding how much or little you will believe it and
    rely upon the testimony of that witness.

[11]

The appellant argues that the trial judge should
    have added that the driving offence was not a crime of dishonesty and therefore
    should not be as important. Again, we do not agree. It was evident to the jury
    that a driving offence is not a crime of dishonesty.

[12]

We turn to the sentence appeal. The sentencing
    judge identified the correct sentencing principles, referred to the mitigating
    and aggravating factors and determined that 5 years and 3.9 months, less
    pre-sentence custody credited at 1.5:1, was the appropriate sentence. In
    particular, she referred to this courts decision in
R. v. Cunningham
(1996),
    27 O.R. (3d) 786, at p. 790:

[A]s a
    general rule, absent exceptional or extenuating circumstances, a sentence in
    the range of three to five years is warranted for first time offender couriers
    found guilty of importing a kilogram, more or less, of cocaine for personal
    gain.

[T]he range of sentence for first offender couriers who smuggle large amounts
    of cocaine into Canada should be six to eight years in the penitentiary.

[13]

Since the amount of cocaine here was over a
    kilogram, the appellant fell within the longer range of six to eight years. By
    fixing the sentence at 5 years and 3.9 months before credit for pre-sentence
    custody, the sentencing judge took into account the youth of the appellant. We
    see no error in her conclusion.

[14]

For these reasons, the appeal as to conviction
    and sentence is dismissed.

K.
    Feldman J.A.

E.E.
    Gillese J.A.

M.L.
    Benotto J.A.


